Case: 18-30181      Document: 00514719291         Page: 1    Date Filed: 11/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-30181                        November 12, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
RALPH SLAUGHTER,

              Plaintiff-Appellant

v.

TONY CLAYTON; LEA POLK-MONTGOMERY; BOARD OF SUPERVISORS
OF SOUTHERN UNIVERSITY AND AGRICULTURAL AND MECHANICAL
COLLEGE,

              Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-190


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The court has carefully considered this appeal in light of the briefs,
pertinent portions of the record and the district court opinion. Finding no
reversible error of law or fact in the district court’s cogent opinion, we AFFIRM
the court’s judgment in favor of the Board of Supervisors and individual
members thereof.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.